I concur in the judgment and in the opinion of Mr. Justice Henshaw. A difference in the population of the townships of a county or class of counties *Page 271 
may justify a difference in the salaries to be paid to township officers of the respective townships, and the determination of the legislature as to what salaries constitute a compensation in proportion to duties, based upon differences in population, is probably binding upon the courts.
But where a system of fees is prescribed by the legislature for the compensation of township officers, as in this case, where three dollars is fixed as the compensation of justices of the peace of Fresno County, "for all services in a criminal action or proceeding, whether on examination or trial," I can see no warrant, under our constitutional provision requiring the compensation to be regulated in proportion to duties, for prescribing different limitations as to the aggregate amount to be collected for such services in any one month, at such rate so fixed by law, by the justices of the various townships of such county, simply because of a difference in the population of such townships.